Citation Nr: 1507252	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  14-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected status post medial meniscectomy of the left knee, with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1955 to December 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the RO.  In a December 2010 rating decision, the RO awarded a higher, 20 percent disability rating, each, for the service-connected right lower extremity peripheral neuropathy and lumbar spine disabilities, effective December 17, 2002; but continued a 20 percent rating for the service-connected left knee disability.  

In August 2011, the Veteran filed a notice of disagreement (NOD) with respect to each rating.  A statement of the case (SOC) was issued in February 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014.

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

As reflected on the title page, the Veteran is seeking to establish entitlement to higher disability ratings for peripheral neuropathy affecting the right lower extremity, lumbar spine degenerative disc disease, and left knee degenerative joint disease, status post medial meniscectomy. 

Review of the record shows that the Veteran was last afforded VA examinations to evaluate his service-connected disabilities in October 2011, more than three years ago.  During the July 2014 hearing, the Veteran testified that his right lower extremity, lumbar spine, and left knee disabilities have worsened, as he experiences increased sensory deficiencies in his right foot, as well as occasional inability to straighten his spine with increased lumbar spine pain, including with movement.  He also testified that he now experiences constant swelling in his left knee and leg, with increased instability, giving way, and locking.  

In light of the Veteran's testimony, the period of time that has passed since the last examinations, and, hence, the possibility of worsening of his disabilities, the Board concludes that the Veteran should be afforded new VA joints, spine, and peripheral nerves examinations to determine the current nature and severity of his service-connected right lower extremity, lumbar spine, and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in a denial of the claim(s) for higher rating(s)  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness of hospitalization of the claimant and death of an immediate family member.

The Board also notes that, potentially pertinent to all claims on appeal, there appears to be outstanding, pertinent evidence that must be obtained before a fully informed decision may be rendered.  

During the July 2014 hearing, the Veteran requested that the record be left open in order for him to obtain outstanding VA treatment records, as he reported receiving extensive treatment from VA for each disability at issue in this appeal.  While the record remained open for 30 days following the Board hearing, it does not appear that additional VA treatment records were associated with the evidentiary record.  As a result, as pertinent to this appeal, the evidentiary record only contains VA treatment records dated from November 2010 to October 2011.  Given the Veteran's testimony regarding extensive VA treatment for his service-connected disabilities, the Board finds that more recent VA treatment records may exist.  

In this context, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment, dated since October 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

In adjudicating each higher rating claim on appeal, the AOJ should specifically consider whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.  . Adjudication of the claims should include consideration of all evidence associated with the claims file since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran, since October 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA neurological, spine and joints examinations, each by an appropriate medical professional, at a VA medical facility.  

The neurological examination should be conducted first, and the report of that examination should be furnished to the spine examiner for consideration in connection with his or her examination. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Each examiner most provide all examination findings (and test results if any), along with complete rationale for the conclusions reached.

Neurological Examination - The examiner must identify any nerve(s) affected by the Veteran's service-connected right lower extremity peripheral neuropathy and discuss the extent, if any, of paralysis (or disability comparable to paralysis) of the nerves involved. 

The examiner should also identify, and comment upon the frequency or extent, as appropriate, of all other neurological impairment associated with the Veteran's lumbar spine disability.  For each additional neurological impairment identified, the examiner should indicate whether such constitutes a separately ratable neurological manifestation of the Veteran's lumbar spine disability; and, if so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  

Joints Examination -The examiner should specifically indicate whether there is x-ray evidence of arthritis in the left knee.

The examiner should also conduct range of motion testing of the left knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe. 

Lumbar Spine Examination -The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

Additionally, the examiner should indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the March 2014 SOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




